Citation Nr: 0320720	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from May 1943 to July 
1945, and from February 1946 to December 1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).

In March 2003, after adjudicating other issues then pending 
on appeal, the Board remanded the case to the RO for the 
purpose of issuance of a statement of the case on the claim 
of entitlement to service connection for malaria.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995), Manlincon v. West, 12 Vet. 
App. 238 (1999).  Following issuance of a statement of the 
case in April 2003, the veteran timely perfected his appeal 
of this issue in June 2003.  

The case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Malaria was not shown in active service, nor was it shown 
to have become manifest to a compensable degree during the 
first post service year.

3.  The probative, competent medical evidence of record 
establishes that the veteran does not have malaria linked to 
service on any basis.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service 
nor may such disorder be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service department records reflect recognized guerilla 
service during the first service period from May 1943 to July 
1945.  Another service department record reveals that the 
veteran was discharged by reason of "nonservice connected 
disability" in July 1945.  He then served as a Philippine 
Scout from February 1946 to December 1948.

A December 1948 discharge examination also revealed normal 
systemic findings.  This examination also revealed a negative 
medical history for any wound, injury or disease shown to be 
disabling.

A June 1945 affidavit for Philippine Army and Personnel 
reveals nothing filled out in the chronological record of 
wounds and illnesses incurred.  Other records submitted 
pertaining to the nature of the veteran's service do not 
reflect any evidence suggestive of malaria.  A record of 
additional information regarding his recognized guerilla 
service dated in April 1954 reflects that records of physical 
examination on discharge or processing/reprocessing were not 
available.  

A May 1955 medical certificate reflects that the veteran was 
examined by a physician who noted complaints including chest 
pain, easy fatigability, chronic cough without much 
expectoration and gradual loss of weight during the last few 
months.  The examiner diagnosed the veteran as suffering from 
nervousness probably due to injuries suffered during the war, 
beriberi and anemia.  

An undated medical record received at the RO in October 1958 
reveals a history of the veteran having had several episodes 
of malaria said to have been treated  and Nanka, Dauin, 
Negros Oriental.  His complaints in this undated record were 
of chest pain, and a cough described as sometimes hard and 
troublesome.  

Private medical appointment and billing records from 1994 do 
not reflect any evidence of a malaria illness.  
The veteran's November 1994 hearing testimony before a 
hearing officer at the RO is noted to address an issue 
currently not before the Board.

VA treatment records dated intermittently during 1990's are 
negative for any finding or evidence of malaria.  

In February 2000 the Board received two manila envelopes from 
the veteran that contained numerous documents.  There are 
also medical records submitted with an envelope containing x-
ray films that were received by the Board in January 2000. 
Many of these documents were already of record or not 
relevant to the issues on appeal.  The veteran has also 
submitted numerous copies of the medical records already of 
record as well as volumes of documents and literature 
pertaining to his veteran status as a Filipino who served 
during World War II.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. 3.303(d) (2002).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and malaria becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2002).
Where there is a chronic disease shown as such in service or 
within the presumptive period under 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. 3.303(b) (2001).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. 3.303(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7306, (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies. Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case and associated correspondence, has 
given the veteran notice of the information and evidence 
necessary to substantiate his claim.  That is, he was 
provided with notice of the regulations pertaining to the 
claim at issue, a rationale of the denial, and he was 
notified of his appellate rights.



The RO's April 2003 Statement of the Case and a January 2001 
VCAA letter advised the veteran of the newly enacted 
provisions of the VCAA.  In the letter dated in January 2001, 
the provisions and requirements of the VCAA of 2000 were 
discussed and the RO advised him what evidence VA would 
obtain on his behalf and what evidence he should submit or 
aid the RO in obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that a variety of extensive records have been 
associated with the claims folder including SMRs, other 
records concerning the veteran's Philippine service, 
postservice private and VA treatment records.

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case. 38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

In its correspondences with the veteran, including the above 
cited April 2003 statement of the case, the RO has informed 
him of the evidence he should obtain and which evidence it 
would retrieve as specified.  See Quartuccio, supra.

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).


Service Connection

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim." Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any malaria or residuals thereof, nor has a 
qualified medical opinion been submitted relating such 
disorder to any incident of active service.  The only support 
for this claim is found in the veteran's statements.  He is 
not qualified to render a medical diagnosis or a medical 
opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

He is also not shown to have received any medical treatment 
for his claimed malaria during service or after discharge.  
The records currently associated with the claims file show 
repeated treatment throughout the 1990's for unrelated 
disorders not currently on appeal.  These records do not show 
a diagnosis of malaria.  The only evidence indicating 
possible malaria comes from an undated record showing a 
history of malaria said to have been treated several times in 
service.  

The Board finds that the service medical records fail to show 
any evidence of malaria.  There is also no evidence of 
malaria having been incurred within a year of discharge from 
recognized active duty and no current medical diagnosis of 
malaria or residuals thereof.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for malaria.  See Gilbert, 
supra.


ORDER

Entitlement to service connection for malaria is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

